Order, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered on or about July 7, 1993, which, insofar as appealed from, awarded defendant interim counsel fees of $15,000, unanimously affirmed, without costs.
The award of interim counsel fees was a proper exercise of discretion (see, DeCabrera v Cabrera-Rosete, 70 NY2d 879, 881), in view of the long duration of the marriage, defendant’s unemployment and few job skills, and plaintiff’s well-paying employment as a musician with a major opera company, *52additional income from residuals and concerts, and investments. Any inequity in the interim award should be remedied by a speedy trial (Jancu v Jancu, 174 AD2d 428) and a later credit. Concur—Ellerin, J. P., Wallach, Kupferman and Rubin, JJ.